EXHIBIT 10.24

[Letterhead]

[●], 2016

[Name]

[Address]

[City, State Zip]

Retention Bonus

Dear [●]:

As you are aware, Time Warner Inc. (the “Company”) has entered into a merger
agreement[, dated October 22, 2016] (a “Merger Agreement”), with AT&T Inc.
(“AT&T”) which contemplates that AT&T will acquire the Company (the
“Transaction”). Your role has been identified as integral to the success of the
Transaction and the Company would like to provide you with additional incentive
to continue your employment with the Company. Therefore, we are pleased to offer
you a retention bonus pursuant to the terms of this letter agreement.

1.        Retention Bonus.  Subject to Paragraph 2, the Company will pay you a
cash retention bonus in the amount of $[●] (the “Bonus”) on the following
schedule:

  (a)    50% of the Bonus (the “First Payment Amount”) will be paid as soon as
practicable following the closing of the Transaction (the “Closing”), but in no
event later than thirty (30) days following the Closing, subject to your
continued employment by the Company or one of its subsidiaries through the
Closing;

  (b)    50% of the Bonus (the “Second Payment Amount”) will be paid as soon as
practicable following the six-month anniversary of the Closing (the “Second
Payment Date”), but in no event later than thirty (30) days following the Second
Payment Date, subject to your continued employment by AT&T or one of its
subsidiaries (including the Company or one of its subsidiaries) through the
Second Payment Date; and

  (c)    in the event that, prior to the Closing, the Merger Agreement is
terminated and the Closing does not occur (the date of such termination, the
“Merger Termination Date”, and each of the Closing, the Second Payment Date and
the Merger Termination Date, a “Payment Date”), you will be paid both the First
Payment Amount and the Second Payment Amount within thirty (30) days following
the Merger Termination Date, subject to your continued employment by the Company
or one of its subsidiaries through the Merger Termination Date.



--------------------------------------------------------------------------------

2.        Termination of Employment.

  (a)    If, prior to your receipt of all portions of the Bonus, your employment
is terminated by the Company, AT&T or one of their respective subsidiaries
without Cause or as a result of your death or Disability or, following the
Closing, due to Good Reason (each, such term shall have the meaning set forth in
the award agreement governing your most recent grant of Company restricted stock
units or, if you have not received a grant of Company restricted stock units,
within the meaning of the Time Warner Inc. Change in Control Severance Plan),
all unpaid portions of the Bonus will be paid to you in a lump sum as soon as
practicable but no later than seventy (70) days after the date of such
termination. Notwithstanding the foregoing, in the event of a termination
without Cause or, following the Closing, for Good Reason, a condition precedent
to the Company’s obligation to pay any portion of the Bonus that relates to a
Payment Date that has not yet occurred as of your termination date shall be your
execution and delivery of a release in the form that is applicable pursuant to
your employment agreement or the severance plan that is then applicable to you
(whichever document governs your right to severance) within sixty (60) days
following the date that your employment terminates. If you shall fail to timely
execute and deliver such release, or if you revoke such release as provided
therein, then you will forfeit all rights in respect of the portion of the Bonus
that relates to a Payment Date that had not yet occurred prior to your
termination date. Furthermore, if you are subject to an employment agreement
that provides you with the right to terminate your employment if the Company is
in material breach of its obligations thereunder, then if you terminate your
employment as a result of a material breach, it will be deemed a termination
without Cause for purposes of this letter agreement, regardless of whether it
occurs prior to, upon or following the Closing.

  (b)    If, prior to the applicable Payment Date, your employment terminates
for any reason other than those set forth in Paragraph 2(a) above, all portions
of the Bonus that relate to a future Payment Date will be immediately forfeited
and you will have no further rights with respect thereto. For the avoidance of
doubt, in such event, you shall remain entitled to any unpaid portion of the
Bonus that relates to a Payment Date that occurred prior to termination of your
employment.

3.        Excise Tax.  You acknowledge and agree that the Bonus is subject in
all respects to the terms of either (a) your employment agreement with the
Company (if you are party to such an agreement), (b) your most recent Company
restricted stock unit award agreement (if you are party to such an agreement but
not to an employment agreement) or (c) the Time Warner Inc. Change in Control
Severance Plan (if you are party to neither an employment agreement nor a
Company restricted stock unit agreement) relating to Sections 280G and 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”).

4.        Confidentiality.  You hereby agree that you will keep the terms of
this letter agreement confidential, and will not, except as required by law,
disclose such terms to any person other than your immediate family or
professional advisers (who also must keep the terms of this letter agreement
confidential).

 

2



--------------------------------------------------------------------------------

5.        Withholding.  Subject to applicable law, the Company may deduct and
withhold from any amount payable under this letter agreement such Federal,
state, local, foreign or other taxes as are required to be withheld pursuant to
any applicable law or regulation.

6.        Assignment.

  (a)     This letter agreement is personal to you and, without the prior
written consent of the Company, shall not be assignable by you otherwise than by
will or the laws of descent and distribution, and any assignment in violation of
this letter agreement shall be void. Notwithstanding the foregoing sentence,
this letter agreement and all of your rights hereunder shall inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

  (b)     The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Company (a “Successor”) to assume and agree to
perform this letter agreement in the same manner and to the same extent that the
Company would have been required to perform it if no such succession had taken
place. As used in this letter agreement, the term “Company” shall mean the
Company as hereinbefore defined and any Successor and any permitted assignee to
which this letter agreement is assigned.

7.        Amendment/Waiver.  No provisions of this letter agreement may be
amended, modified, waived or discharged except by a written document signed by
you and the Senior Vice President, Global Compensation and Benefits of the
Company. The failure of a party to insist upon strict adherence to any term of
this letter agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this letter agreement.

8.        Entire Agreement.  This letter agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto. None of the parties
shall be liable or bound to any other party in any manner by any representations
and warranties or covenants relating to such subject matter except as
specifically set forth herein.

9.        Governing Law.  The validity, interpretation, construction and
performance of this letter agreement shall be governed by the laws of the State
of New York, unless your principle place of employment is in the State of
California, in which case the laws of the State of California shall govern (in
each case, without giving effect to its conflicts of law).

10.      Section 409A Compliance.  It is the intention of the Company that the
payments and benefits to which you could become entitled under this letter
agreement are exempt from the definition of “nonqualified deferred compensation”
under Section 409A of the Code. In the event the Company determines the payments
to which you could become entitled under this letter agreement constitute
“nonqualified deferred compensation” under Section 409A of the Code and that the
terms of this letter agreement do not comply with Section 409A of the Code, the
Company will negotiate with you reasonably and in good faith to amend the terms
of this letter agreement such that they comply (in a manner that attempts to
minimize the economic impact of such amendment on you and the Company) within
the time period permitted by the applicable Treasury Regulations.

 

3



--------------------------------------------------------------------------------

11.       Counterparts.  This letter agreement may be executed in two or more
counterparts (including by facsimile of PDF), each of which will be deemed an
original but all of which together will constitute one and the same instrument.

 

TIME WARNER INC. By:       Name:   James Cummings   Title:  

Senior Vice President of Global

Compensation and Benefits

Accepted and Agreed:

 

 

[Employee’s Name]

Dated:                 , 2016

 

4